Sutherland, J. (dissenting.)
I feel compelled to dissent from the conclusion brothers Leonard and Ingraham have come to, in this case. I think the instrument declared on was not on its face a promissory note; and if so, certain evidence offered by the defendants was improperly rejected.
*438[New York General Term,
April 1, 1867.
It appeared, from the agreement executed at the same time the note was executed, and which provided for its execution, (which agreement was introduced by the plaintiff and re-' ceived in evidence, under objection by the defendants,) that Adeline A. Eichmond was a married woman when the note was executed ; and I think; this is rather the inference from the face of the note. And if she was, I do not see how a personal judgment could be obtained against her on the facts stated in the complaint or proved at the trial.
I think the judgment should be reversed, and a new trial ordered.
Judgment affirmed.
Leonard, Sutherland and Lngrahmn, Justices,]